Filed 11/24/20 P. v. Romero CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077813

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCN288104)

 WILLIAM ROMERO,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Michael K. Kirkman, Judge. Affirmed.

         Thomas Owen, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance by Plaintiff and Respondent.
                                                BACKGROUND
         Briefly, on Easter Day in 2010, defendant William Romero went to a
party at the home of his ex-wife. He was already intoxicated. He drank
tequila and beer. He made a comment that if he drove that night, “someone
was going to die.” He became loud and belligerent. Defendant later drove
and while driving southbound on I-5 at approximately 100 miles an hour, he
crashed into a Ford Explorer, killing Oscar Lopez Sr. and seriously wounding
Oscar Lopez Jr. when both were thrown from the Explorer. Two other
persons in the Explorer did not sustain injuries requiring treatment.
Defendant fled the scene. He was later spotted by officers walking along the
freeway and then found lying in brush on a trail toward the beach. Tests
reflected that at the time of the crash defendant’s blood alcohol level was

between .125 and .145 percent.1

      Defendant was found guilty of second degree murder (Penal Code2
§ 187, subd. (a); count 1); gross vehicular manslaughter (§ 191.5, subd. (a);
count 2); driving under the influence causing injury (Veh. Code, § 23153,
subd. (a); count 4); driving with a blood alcohol level of .08 or higher causing
injury (Veh. Code, § 23153, subd. (b); count 5); and hit and run with death or
permanent serious injury (Veh. Code, § 20001, subd. (b)(2); count 6). As to
count 2, the jury also found true the allegation defendant fled the scene of the
crime after committing the offense (Veh. Code, § 20001, subd. (c)). On counts
4 and 5, the jury found true that defendant caused great bodily injury to
Oscar Lopez, Sr. (§ 12022.7, subd. (a)).
      Defendant was sentenced to a total of 15 years to life in prison for the
murder plus one year, consecutive, for a prior prison term conviction (§ 667.5,
subd. (b)) that the court had found true.




1     We have granted judicial notice of our prior opinion, People v. Romero
(Apr. 30, 2013, D060887) [nonpub. opn.], and summarize the facts set forth in
that opinion.

2      All further statutory references are to Penal Code unless otherwise
noted.
                                        2
      Defendant filed an appeal. The People agreed that counts 4 and 5 were
lesser included offenses of count 2. The court therefore modified the
judgment to reverse the convictions on counts 4 and 5.
       In June 2019, defendant filed a petition to vacate his murder
conviction and for resentencing pursuant to section 1170.95.
      On January 24, 2020, the court appointed counsel and set a briefing
schedule. On February 16, 2020, the People filed an initial response to
defendant’s petition. Defendant filed a reply.
      On June 17, 2020, the court denied defendant’s petition, finding he was
not eligible under the statute.
      Defendant filed a timely notice of appeal.
                                   DISCUSSION
      Counsel for defendant has filed a brief pursuant to People v. Wende
(1979) 25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 (Anders)
stating he has thoroughly reviewed the record and consulted with Appellate
Defenders, Inc. He has summarized the record and outlines the possible
issues considered. Counsel has also advised his client of the filing in this case
and the right to file a pro. per. brief.
      We have conducted a review of the entire record to determine if there
are any issues, which if found favorable to defendant, would result in a
modification or reversal of any of his convictions, or his sentence. Included in
our examination was an examination of an Anders issue to which we were
directed by counsel, i.e., as to whether the trial court erred in dismissing
defendant’s petition for resentencing under section 1170.95.
      We have found no error. Defendant committed murder with implied
malice when he killed Lopez, Sr., by driving while under the influence of




                                           3
alcohol. Section 1170.95 does not provide relief to persons who killed directly,
with malice.
      Defendant has not filed a supplemental brief.
      Defendant has been represented by competent counsel on appeal.
                              DISPOSITION
      The judgment is affirmed.


                                                          BENKE, Acting P. J.

WE CONCUR:



HALLER, J.



IRION, J.




                                       4